Filed 12/12/22 Tucker v. Zinna CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


BENJAMIN TUCKER et al.,                                         B294366

         Plaintiffs and Respondents,                            Los Angeles County
                                                                Super. Ct. No. BC652127
         v.

MICHAEL LEONARD ZINNA,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Barbara Ann Meiers, Judge. Affirmed.
     Ferguson Case Orr Paterson and John A. Hribar for
Defendant and Appellant.
     Zarmi Law and David Zarmi for Plaintiffs and
Respondents.

                                    ____________________
       After a bench trial, the trial court awarded actual damages
of $285,000 and punitive damages of $152,000 for plaintiff
Benjamin Tucker and against defendant Michael Zinna.
       Zinna’s first ground of appeal is that Tucker gave “false
testimony” on the topic of actual damages. Zinna maintains no
substantial evidence supports the $285,000 damage award
because Tucker lied on the stand and the trial court mistakenly
believed Tucker. Zinna repeatedly asserts Tucker’s testimony—
that others had loaned Tucker this money, which Zinna then lost
in a business venture—was “obviously false.” Zinna lost money
belonging to third parties, not to Tucker, so giving Tucker the
award was improper, Zinna argues.
       Zinna agrees the substantial evidence standard governs
this question but misconceives the nature of this standard. In a
bench trial, the trial court is the sole judge of witness credibility.
Its determinations of witnesses’ veracity are final. (People v.
Johnson & Johnson (2022) 77 Cal.App.5th 295, 335.) The trial
court accepted Tucker’s credibility. We reject Zinna’s request to
reevaluate witness credibility.
       Zinna next challenges the trial court’s denial of his motion
for a new trial, which Zinna says we review for an abuse of
discretion. The basis for Zinna’s motion was his posttrial
discovery of certain documents he claims would have been
important in the trial.
       Zinna appears to concede that these documents were from
2016, that he knew about the documents before the trial, that the
other side also knew about them, and that Zinna at one time had
these documents on his computer.
       Zinna argues he lost his computer copies because of
cyberattacks in 2016. Zinna blames the other side for these




                                  2
attacks, but it is unclear whether he presented this factual claim
to the trial court. In any event, the trial court never endorsed
this factual theory, and we are in no position to adjudicate it.
       Zinna then explains that, after trial, he found paper copies
of these documents at the house of his “ex-girlfriend.” The trial
was in August of 2018. Zinna states he was living and storing
documents in this person’s home in 2017. But then “the
relationship ended in June 2017” and she barred Zinna from the
house. After trial, however, she let Zinna back in and he found
the documents in a bag. Zinna submits this factual showing
proves he was diligent and the trial court abused its discretion by
rejecting his account.
       Zinna does not explain why he never sought to obtain these
supposedly vital documents from the other side.
       The trial court evidently rejected Zinna’s account. This was
not an abuse of discretion. Fact finders may disbelieve belated
and elaborate but incomplete explanations.
       Zinna’s third attack is on the punitive damage award
against him in the sum of $152,000. The argument is the other
side never established Zinna’s ability to pay this sum. The trial
court, however, relied on Zinna’s testimony about a $500,000
judgment in his favor in a Colorado court. Zinna’s testimony did
not suggest this sum was unreal. This attack is unsuccessful.




                                 3
                        DISPOSITION
      We affirm the judgment and award costs to the
respondents.



                                        WILEY, J.

We concur:



             STRATTON, P. J.




             GRIMES, J.




                               4